Case 3:20-cv-01553-E-BH Document 10 Filed 07/02/20 Page1of16 PagelD 32

wee es MP op ear
oo GT, Cr TK
Pie
UNITED STATES DISTRICT COURT.,..,

oD ty ,
FOR THE NORTHERN DISTRICT OF TEXAS” Jub ~2 PH 320

 

 

DALLAS DIVISION Qw
PTOOUMPM ft mae
ET SL
ELMIRA L. WILLIAMS § -
§
PLAINTIFF, § No. 3:20-CV-1553-E-BH
§
V. §
§
CRAWFORD & CO, §
§
§
§
DEFENDANTS. §
Winimndad 7
PLAINTIFF’S ORIGINAL COMPLAINT FOR DAMAGES
TO THE HONORABLE COURT:

NOW COMES, Plaintiff, Elmira L. Williams, hereinafter called (‘Plaintiff’), files

this Original Complaint complaining of and about CRAWFORD & CO, hereinafter |

 

called (“Crawford”), and for cause of action shows unto the Court the following:
I. PARTIES
1.1 Plaintiff, Elmira L. Williams, is a citizen, Texas of the United States, and the
State of Texas and resides in Collin County.
1.2 Defendants, Crawford & Company is a business and may be served by their

authorized agent to accept services at 5335 Triangle Pkwy NW, Peachtree Corners, GA

1

30092.
Plaintiff's Original Complaint for Damages
Case 3:20-cv-01553-E-BH Document 10 Filed 07/02/20 Page2of16 PagelD 33

II. JURISDICTION AND VENUE
2.1 ‘This action arises under Title 1 of the Americans with Disabilities Act of 1990, as
amended 42 U.S.C. § 12111 OF 1990, et seq., section 503(e). Americans with Disabilities
Act, Retaliation.
NATURE OF ACTION
This is an employment discrimination action, brought on behalf of Elmira L.
Williams, alleging Americans with Disabilities Act of 1990, as amended section 503(e),

Americans with Disabilities, and violation of The Family Medical Leave Act, 29 US. C.

§ 2617(a(2). Plaintiff further seeks a mixed motive theory for her termination.
CONDITIONS PRECEDENT:

All conditions precedent to jurisdiction have occurred or been complied with; a
charge of discrimination was filed with the Equal Employment Opportunity
Commission within three-hundred days of the acts complained of herein. The issued a
Letter of Determination, finding that discrimination and retaliation had occurred
against Plaintiff. This lawsuit is being filed within ninety days f Plaintiff's receipt of the

EEOC’s issuance of a right to sue letter. Plaintiff's Letter of Determination and Right to

Sue are attached hereto Exhibit “A” and incorporated by reference herein.

On or about September 28, 2019, I started to experience hostile work

Ill. FACTUAL BACKGROUND
environment that consisted of unlawful workplace discrimination, by way of Sex

Harassment, HIPP Violation, America Disability Act. Site manager, Sandra Sleeper by

made it very difficult to work in a comfortable workplace environment. Sandra targeted
2

Plaintiff’s Original Complaint for Damages

 
Case 3:20-cv-01553-E-BH Document 10 Filed 07/02/20 Page3o0f16 PagelD 34

African American employees, she addressed me and other blacks on the floor with
harmful and offensive comments or actions. On or about October 9, 2019, Sandra
addressed me with inappropriate remarks in the presence of my coworkers to include,
degrading vocabulary. She specially ignored me when I asked if I could speak with her.
I asked Sandra if she was aware of employee Ron’s sexually remarks being made
towards me and other black females. Sandra advised that she did not hear a thing
regarding the sexual remarks. On or about 10/24/2019, I was confronted by Sandra
Sleeper about a prior lunch break. She advised that whenever I have to be out from
work to go to the doctor, I am to shave off the time form my lunch hour, even if it mean
working the 10 hour days without a lunch break. To explain: If anytime out from work,
Sandra demanded it to be made up by not taking 15-minute breaks and 1 hour lunch
breaks. I anonymously called Crawford Human Resource to ask was it okay to have a
manger demand that employees work through the allowed lunch hour. Human
Resource asked for my name but did not answer my question. I disconnected from the
call.

On or about November 7, 2019, Sandra Sleeper, walked onto the floor and a
loudly stated to me and another black female that she can fill any sit in one day because
she got plenty of I adjuster waiting to take our seats. I asked Sandra if I could speak to
her in private, she did acknowledge that I could. I asked, “Sandra, why do you feel the
need to discriminate against me?” Sandra stated, “I am the manger, and you want to be

the manger, but it’s whatever I say!” She then walked off abruptly.

3

Plaintiff's Original Complaint for Damages
Case 3:20-cv-01553-E-BH Document 10 Filed 07/02/20 Page4of16 PagelD 35

For each alleged protected characterizes, provided the following information:
Whether the protected characteristics was alleged in your initial charge of
discrimination, yes. Manager referring to constant discrediting, use of inappropriate
behavior and intimidation that I have been experiencing from Sandra upon taking this
new assignment. Presenting harsh or unnecessarily critical towards me. Favoritism to
certain employees; Ron and Steve to come in late daily and sit in on employee review.
Sandra take part in inappropriate conversation as well with subordinates, finding it to
be amusing. During a staff huddle Sandra overheard a male, Ron Norman make a
sexual gesture for me to sit in his lap. Sandra brushed it off and stated I am walking
away; I did not hear anything.

On December 02, 2019, I received an IM message form State Farm vendor
manager advising me that she was working a claim that I completed a reopen task in.
Which she did not see the value in me working reopen claims. I explained to the Team
Manager that working reopen claims were one of our work directives. The Team
Manager advised me to continue to work the reopen claim task and to speak to my
manager Sandra Sleeper if any questions. I left early on December 02, 2019 to go to the
doctor concerning my vertigo, so I did not get the chance to speak to Sandra about the
Team Manager reaching out to me about reopen claim task. My doctor took me off
work for two days, due to my vertigo and stress level. I texted my manager Sandra to
advise her of not being able to return to work. Sandra sent me a very inappropriate text
about a doctor’s excuse. Upon my return to work on December 04, 2019, I was called

into a meeting with two other managers that were working with Sandra and advised
4

Plaintiff’s Original Complaint for Damages
Case 3:20-cv-01553-E-BH Document 10 Filed 07/02/20 Page5of16 PagelD 36

that I was being terminated due to working reopen claims. I stated to the managers,
“Wait, I am being terminated due to the work directives from manager Sandra, and if
that is the case every employee work reopens claims per work directive. I stated that
per Sandra we are to work reopen claims when working with customer on the phone in
order to multitask. I have documentation showing where Ron and Steve worked an
astronomical amount of reopen claim, however, were not terminated. This was all
retaliation after I reported sexual harassment, HIPP violation, hostile environment and
labor laws to the Human Resource, Vice President, and CEO. Human Resource sent
Laurie Doucet, Crawford Catastrophe Services Training Manager to investigate. Laurie
meet with all employees with Sandra in the meeting to address any concerns. Nothing
was said in the presence of Sandra, so Laurie then advised that she would meet with
each employee individually, November 19, 2019. However, an investigation was never
properly conducted. Because though she was informed of the sexual misconduct of
Ron, she advised that a lot of people say things that they should not say. Ron was away
from work for two days then brought right back like he had never offend black females
at the workplace. Shortly after Melanie form HR sent an email on November 22, 2019
that the investigation was complete. Shortly after I was wrongfully terminated, Sandra
harassed an adjuster from another vendor who in turn reported the incident to State
Farm and Crawford and Company, that later led to Sandra Sleeper’s termination.
Based upon the facts herein, Plaintiff has suffered damages for which she now sues

for damages.

5

Plaintiff’s Original Complaint for Damages
Case 3:20-cv-01553-E-BH Document 10 Filed 07/02/20 Page6of16 PagelD 37

ADA DISCRIMINATION/FMLA VIOALTION:
Plaintiff incorporates by reference paragraphs 1 - through 26, as fully stated

verbatim herein.

The Plaintiff asserts that she is qualified person with disability, she was Plaintiff"
discriminated based on her disability and or perceived disability, and her disability,
substantially limits one or more of life’s major actives.

There is a record of Plaintiff's impairment in her personal file, as reflected by her
time off from work, and required FML approval. Even more, the Defendant regarded

Plaintiff maintains, this which was a factor used as a basis her termination.
Because of the Defendant's actions, Plaintiff suffered damages, for which she now sues
for damages.

ADA RETALIATION BY CRAWFORD & CO:
Plaintiff incorporates by reference paragraphs 1 - through 26, as fully stated
verbatim herein.

Plaintiff hereby alleges that the Defendant instituted a campaign of retaliation, in
violation of the ADA 42 U.S.C. 1220, which included because Plaintiff's termination for
opposing and complaining of unlawful discriminatory practices.

This retaliation was due to Plaintiff exercising her rights by opposing unlawful
employment practice, and for engaging in protected activity. The EEOC also agrees that

Plaintiff was retaliated against.

6

Plaintiff’s Original Complaint for Damages
 

Because of the Defendant's actions, Plaintiff suffered damages for which she sues
herein.
FLA RETALITATION BY CRAWFORD & CO:
Plaintiff incorporates by reference paragraphs 1 - through 26, as fully stated verbatim
herein.

Plaintiff hereby alleges that the Defendant instituted a campaign of retaliation,
because Plaintiff exercised her federally protected right, pursuant to The Family
Medical Leave Act (FMLA, 29 U.S.C. § 2615 & 2617(a)(1). Plaintiff maintains, this which
was a factor used as a basis for her termination.

This retaliation was due to Plaintiff exercising her rights by opposing unlawful
employment practice, and for engaging in protected activity. The EEOC also agrees that
Plaintiff was retaliated against.

Because of the Defendant's actions, Plaintiff suffered damages for which she sues
herein.

DAMGES:

Plaintiff incorporates by reference paragraphs 1 - through 30, as fully stated
verbatim herein. Plaintiff sustained the following damages because of the actions
and/or omission of Defendants described herein above:

A mandatory injunction enjoyment the Defendant from continuing to violate to
ADA;

All reasonable and necessary Attorney’s fees incurred by or on behalf of Plaintiff.

7

Plaintiff’s Original Complaint for Damages

Case 3:20-cv-01553-E-BH Document 10 Filed 07/02/20 Page 7of16 PagelD 38
 

Case 3:20-cv-01553-E-BH Document 10 Filed 07/02/20 Page8of16 PagelD 39

Back pay in an amount to compensate Plaintiff as the Court deems equitable and
just;

All reasonable and necessary costs incurred in pursuit of this suit;

Emotional pain;

Expert fees as the Court deems appropriate;

Front pay in an amount the Court deems equitable and just to make Plaintiff whole;

Liquidated Damages;

Interest;

Loss of enjoyment of life

Mental anguish in the past

Mental anguish in the future

Loss of earning in the past
Loss of earning capacity which will, in all probability, be incurred in the further;
and
PRAYER
WHEREFORE, PREMISES CONSIDERED, Plaintiff, Elmira L. Williams,

respectfully prays that the Defendant, be cited to appear and answer herein, and that
upon a final hearing of the cause, judgement be entered for he Plaintiff against
Defendants for damages in an amount within the jurisdictional limits of the Court;
liquidated damages, together with interest as allowed by law; costs of court; and such

other and further relief to which the Plaintiff may be entitled at law or in equity.

8

Plaintiff’s Original Complaint for Damages
Case 3:20-cv-01553-E-BH Document 10 Filed 07/02/20 Page9of16 PagelD 40

STATE OF TEXAS

COUNTY OF COLLIN COUNTY

VERIFICATION
I understand that a false statement or answer to any interrogatory in this cause of action
will subject me to penalties for perjury. I declare (or certify, verify or state) under

penalty of perjury that the forgoing answers are true and correct. 28 U.S.C. § 1746.

pd
SIGNED on this a ‘Z day of 2020.

(- fon

ature of Plaintiff)

 

10

Plaintiff’s Original Complaint for Damages
Case 3:20-cv-01553-E-BH Document 10 Filed 07/02/20 Page 10o0f16 PagelD 41

Plaintiff also demands the right to amend this complaint as warranted by further
evidence and facts finding.
I DECLARE UNDER PENALTY OF PREJURY THE FOREGOING IS TRUE AND

CORRECT TO THE BEST OF MY KNOWLEDGE.

DATED this 52. wh day of 2020.
Cli antl Anyy~—
Original Signature
Elmira L. Williams

In Proper Person

9

Plaintiff’s Original Complaint for Damages

 
Case 3:20-cv-01553-E-BH Document 10 Filed 07/02/20 Page11of16 PagelD 42

11

Plaintiff's Original Complaint for Damages
Case 3:20-cv-01553-E-BH Document 10 Filed 07/02/20 Page 12o0f16 PagelD 43

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: aray¥\'e5) Charge

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act FEPA
Statement and other information before completing this form.
EEOC 450-2020-01678:

 

 

TEXAS WORKFORCE COMMISSION CIVIL RIGHTS DIVISION and EEOC

State or local Agency, ifany
Name (indicate Mr., Ms., Mrs.) Home Phone Year of Birth

MS. ELMIRA L WILLIAMS (469) 316-2507

 

 

Street Address City, State and ZIP Code

3825 MAPLESHADE LN APT 5112, DALLAS, TX 75287

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No.
CRAWFORD Unknown (404) 300-1000
Street Address City, State and ZIP Code

5335 TRIANGLE PKWY, PEACHTREE CORNERS, GA 30092

 

 

 

 

 

Name No. Employees, Members Phone No.

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).} DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

RACE [ ] COLOR [] SEX [| RELIGION [ ] NATIONAL ORIGIN 09-01-2019 12-04-2019
RETALIATION [] AGE DISABILITY [] GENETIC INFORMATION

OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (/f additional paper is needed, attach extra sheet(s)):
PERSONAL HARM:
During my employment with the above-named Respondent, | was subjected to sexual harassment. |
complained; however, the sexual harassment did not stop. Additionally, | and other similarly situated
Blacks were harassed, subjected to different terms and conditions of employment and were subjected to
disparate treatment by supervisor Sandra Sleeper. | also suffered harassment from management based
on my disability. On December 03, 2019, I texted my supervisor Sandra Sleeper informing her | could
not come to work due to my disability. | was discharged the very next day.

RESPONDENTS REASON FOR ADVERSE ACTION:
None given.

DISCRIMINATION STATEMENT:
| believe that | have been discriminated agalnst because of my race (Black), in violation of Title VII of the
Civil Rights Act of 1964, as amended. | believe that | have been retaliated against In violation of Section

 

 

| want this charge filed with both the EEOC and the State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

 

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it
| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT
Digitally signed by Elmira Williams on 02-28-2020 11:44 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

AM EST (month, day, yean

 

 

 
Case 3:20-cv-01553-E-BH Document 10 Filed 07/02/20 Page 13o0f16 PagelD 44

EEOC Form 5 (11/09)

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: jgrncylles) Charge
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [] FEPA
Statement and other information before completing this form.
EEOC 450-2020-01678
TEXAS WORKFORCE COMMISSION CIVIL RIGHTS DIVISION and EEOC

 

State or local Agency, if any

 

 

704(a) of Title Vil of the Civil Rights Act of 1964, as amended. | believe that | have been discriminated
against because of my disabllity, In violation of the Americans with Disabilities Act of 1990, as amended.

 

 

 

| want this charge filed with both the EEOC and the State or local Agency,
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

NOTARY - When necessary for State and Local Agency Requirements

 

 

| declare under penalty of perjury that the above is true and correct.

Digitally slgned by Elmira Williams on 02-28-2020 11:44
AM EST

 

 

| swear or affirm that | have read the above charge and that it
is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

 

 

accordance with their procedures.
 

Case 3:20-cv-01553-E-BH Document 10 Filed 07/02/20 Page 14o0f16 PagelD 45

CP Enclosure with EEOC Form 5 (11/09)

Privacy ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to
request personal data and its uses are:

1. FORM NUMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).

2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C.
2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise

reduced to writing (whether later recorded on this form or not) are, as applicable

under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual- |
filing or referral arrangements exist, to begin state or local proceedings.

4. Routine Uses. This form is used to provide facts that may establish the existence )
of matters covered by the EEOC statutes (and as applicable, other federal, state or
local laws). Information given will be used by staff to guide its mediation and

investigation efforts and, as applicable, to determine, conciliate and litigate claims of

unlawful discrimination. This form may be presented to or disclosed to other federal,

state or local agencies as appropriate or necessary in carrying out EEOC's functions.

A copy of this charge will ordinarily be sent to the respondent organization against

which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must
be reduced to writing and should identify the charging and responding parties and the
actions or policies complained of. Without a written charge, EEOC will ordinarily not
act on the complaint. Charges under Title VII, the ADA or GINA must be sworn to or
affirmed (either by using this form or by presenting a notarized statement or unsworn
declaration under penalty of perjury); charges under the ADEA should ordinarily be
signed. Charges may be clarified or amplified later by amendment. It is not
mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
files charges with EEOC will ordinarily be handled first by the FEPA. Some charges
filed at EEOC may also be first handled by a FEPA under worksharing agreements.
You will be told which agency will handle your charge. When the FEPA is the first to
handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
ask us in writing to do so within 15 days of your receipt of its findings. Otherwise, we
will ordinarily adopt the FEPA's finding and close our file on the charge.

NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge If
retaliation is taken against you or others who oppose discrimination or cooperate in
any investigation or lawsuit concerning this charge. Under Section 704(a) of Title VII,
Section 4(d) of the ADEA, Section 503(a) of the ADA and Section 207(f) of GINA, it is
unlawful for an emp/oyer to discriminate against present or former employees or job
applicants, for an employment agency to discriminate against anyone, or for a union
to discriminate against its members or membership applicants, because they have
opposed any practice made unlawful by the statutes, or because they have made a
charge, testified, assisted, or participated in any manner in an investigation,

 
Case 3:20-cv-01553-E-BH Document 10 Filed 07/02/20 Page 15o0f16 PagelD 46

proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and
Section 503(b) of the ADA prohibits coercion, intimidation, threats or interference with
anyone for exercising or enjoying, or aiding or encouraging others in their exercise or
enjoyment of, rights under the Act.
Case 3:20-cv-01553-E-BH Document 10 Filed 07/02/20 Page 16of16 PagelD 47

Tues, June 30, 2020

Crawford & Co
5335 Triangle Pkwy NW . ~
Peachtree Corners, GA 30092 . -

RE: NOTICE OF INTENT TO SUE

Attention Human Resource:

I am writing this letter as a notice of intent to sue. For the cause of Sexual harassment, HIPP
violations, Discrimination, and America Disability Act.

Respectfully Submitted,

¢<

Elmira Williams
3825 Mapleshade Ln #5112
Plano, Texas 75075

CC: Melanie Busch
Griffin Rogers
Thomas Brocksmith
|
